Citation Nr: 9922397	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  97-31 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for diabetes mellitus 
secondary to the use of steroids to treat the veteran's 
service-connected disabilities.  

Entitlement to service connection for peripheral neuropathy 
and amyotrophy of the lower extremities secondary to diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Neil S. Reiter, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
January 1946.  

The service medical records have been lost.  Searches for 
such records have been unsuccessful.  

In February 1996, the veteran submitted an original claim for 
service connection for residuals of an injury to the left 
knee; subsequently, he submitted a claim for service 
connection for injuries to the hands.  

In a rating action in September 1996, the regional office 
granted service connection for residuals of an injury to the 
left knee, with degenerative changes resulting in a left 
total knee replacement.  This disability was evaluated as 
60 percent disabling, effective from February 27, 1996, the 
date of receipt of the claim.  

In a rating action in December 1998, the regional office 
granted service connection for residuals of injuries to the 
fingers of both hands, with traumatic arthritis.  The 
disability of the right hand was evaluated as 50 percent 
disabling, effective from February 27, 1996, and the 
disability of the left hand was evaluated as 40 percent 
disabling, effective from February 27, 1996.  The combined 
service-connected evaluation is 90 percent.  In addition, the 
veteran was granted a total rating based on individual 
unemployability due to service-connected disabilities, 
effective from February 27, 1996.  

In late 1996, the veteran submitted a claim for service 
connection for diabetes mellitus, peripheral neuropathy, and 
amyotrophy as secondary to the use of steroids to treat his 
service-connected disabilities.  The regional office 
determined that the medical evidence showed that the veteran 
received steroids to treat rheumatoid arthritis.  In a rating 
action in December 1998, the regional office denied service 
connection for rheumatoid arthritis.  The regional office 
also determined that the veteran's diabetes mellitus, 
peripheral neuropathy, and amyotrophy in the lower 
extremities were due to the use of steroids prescribed for a 
nonservice-connected disability and that these disabilities 
were not proximately due to or the result of the veteran's 
service-connected disabilities.  


FINDINGS OF FACT

1.  The regional office has obtained the evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  Service connection is in effect for residuals of an 
injury to the left knee and residuals of injuries to the 
hands with severe degenerative changes.  

3.  Steroids were prescribed to treat the veteran's service-
connected disabilities.  

4.  The medical evidence establishes that the veteran's 
diabetes mellitus, peripheral neuropathy, and amyotrophy of 
the lower extremities are etiologically related to the use of 
steroids to treat his service connected disabilities.  


CONCLUSION OF LAW

Diabetes mellitus, peripheral neuropathy, and amyotrophy of 
the lower extremities are proximately due to or the result of 
the use of steroids to treat the veteran's service-connected 
disabilities of the left knee and hands.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends on appeal that he injured his left knee 
and hands in service.  He maintains that he has introduced 
medical evidence showing that he received treatment for these 
disabilities with many different types of medication, 
including steroids, from 1946 until he became steroid-
dependent in the 1990's.  He contends that the medical 
evidence establishes that his diabetes mellitus, peripheral 
neuropathy, and amyotrophy of the lower extremities are 
proximately due to his steroid use to treat his service-
connected disabilities.  

I.  Background

In March 1996, Frank R. Daley, M.D. reported that he had 
treated the veteran in 1946 for swelling and tenderness of 
the left knee and fingers, particularly at the 
metacarpophalangeal joints of both hands.  It was indicated 
that the veteran had sustained a twisting injury of the left 
knee and fingers of both hands in 1944.  Dr. Daley indicated 
that the degenerative arthritis in these joints progressed 
and began to involve other joints and that rheumatoid 
arthritis also developed.  Dr. Daley stated that he 
prescribed practically every medication available, including 
Prednisone.  He indicated that the veteran had a total left 
knee replacement in 1980 and knuckle replacement and tendon 
surgery in the fingers subsequently.  

In August 1996, Dr. Daley reported further that he did not 
have 50-year-old records but that his memory was reinforced 
because he still saw the veteran "in some aspect" every 
week or two.  In February 1997, a letter was received stating 
that Dr. Daley had died in December 1996 and that the veteran 
had been his patient between 1946 and the time Dr. Daley 
retired in 1987.  

Records were received from the Mayo Clinic indicating 
treatment of the veteran from 1974 through 1990.  It was 
noted that X-rays in September 1974 showed findings 
consistent with rheumatoid arthritis in the knees, feet, 
wrists, and hands.  In 1980, the veteran was hospitalized for 
a total left knee replacement.  The history indicates the 
onset of rheumatoid arthritis in 1968.  It was noted that the 
veteran was first seen at the clinic in 1974 with the chief 
compliant of pain in the knees, with a history of chronic 
steroid use at the time.  Steroid use was stopped at that 
time, and the veteran began receiving other medication.  It 
was noted that he began having increasing pain in the joints 
about eight weeks prior to being seen in 1980 and was given 
injections of steroids without benefit.  The veteran also 
complained of occasional stiffness and discomfort in the 
shoulders, left elbow, wrists, and feet.  X-rays of the left 
knee were interpreted as showing joint space narrowing with 
secondary degenerative changes and findings consistent with 
rheumatoid arthritis.  Following surgery on the left knee, 
the veteran was reported to be doing well.  

Other records from the Mayo Clinic show that the veteran 
indicated in July 1985 that he was getting along well with 
his left knee replacement.  In September 1990, the veteran 
reported that he had received gold therapy for several years 
with good results for migratory joint pain, including the 
wrists, fingers, and ankles.  He reported that he was having 
increasing difficulty in the last few months.  X-rays of 
multiple joints including the hands, wrists, ankles, and 
right knee were interpreted as showing degenerative changes 
consistent with rheumatoid arthritis.  He was referred to a 
private rheumatologist, R. S. Vollertsen, M.D.  

A statement from Dr. Vollertsen dated in September 1990 
indicated that the veteran had active rheumatoid arthritis 
and that gold therapy was no longer beneficial.  It was noted 
that the veteran was showing deformities in the hands and 
other joints.  Various medical therapies were discussed, 
including various medications.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical facility in February and March 1996 
because of a flare-up of lower extremity weakness and pain.  
Clinical tests suggested the presence of diabetic neuropathy 
and diabetic amyotrophy.  It was indicated that he was taking 
many medications, including Prednisone.  The diagnoses at 
discharge included rheumatoid arthritis, non-insulin 
dependent diabetes mellitus, possible diabetic amyotrophy, 
and diabetic neuropathy.  

The veteran was seen at a VA medical facility in April 1996 
for evaluation of esophageal stricture and esophageal 
dilatation, if indicated, with a history that he had been 
steroid dependent for the past four years, with steroid-
induced non-insulin requiring diabetes mellitus and diabetic 
amyotrophy.  

A VA examination in April 1996 indicated that the veteran had 
a history of injuring his left knee in service, with 
progressive arthritis leading to a total left knee 
replacement in 1980.  Physical examination resulted in a 
diagnosis of status post left knee replacement.  

A statement dated in May 1996 was received from Kathryn E. 
Welch, M.D., indicating that she was treating the veteran for 
rheumatoid arthritis and diabetic amyotrophy.  Dr. Welch 
indicated that the history provided by the veteran indicated 
he had been on Prednisone for 20 to 30 years.  He was 
currently taking Prednisone, and Dr. Welch indicated that she 
would be unable to decrease his steroid use further.  Another 
statement from Dr. Welch in October 1996 indicated that the 
veteran had diabetic amyotrophy, with some improvement.  

A statement by Dr. Welch in December 1996 indicates that the 
veteran had severe rheumatoid arthritis that had required 
steroid treatment since the diagnosis 45 years previously.  
She reported that the veteran had been on steroids so long 
that he would always be adrenally suppressed and require 
steroid treatment.  Dr. Welch further indicated that the 
long-term steroid treatment contributed to his diabetes 
mellitus and subsequent nerve amyotrophy and peripheral 
neuropathy.  

The veteran was hospitalized at a VA medical facility in 
January 1997 with a chief complaint of right thigh pain.  It 
was noted that he had rheumatoid arthritis and steroid-
induced diabetes mellitus.  

In February 1997, the veteran reported that Dr. Daley had 
treated him from 1946 to 1987 with various medications, 
including steroid injections, Cortisone, and Prednisone.  He 
essentially reported that other physicians had treated him 
similarly.  

On a VA examination in April 1997, it was indicated that the 
veteran had severe diffuse rheumatoid arthritis and diabetes 
mellitus secondary to steroid use.  The examiner, after 
physical examination, indicated that the diagnosis was 
diabetes, non-insulin requiring, secondary to chronic steroid 
use.  The examiner remarked that the veteran reportedly had 
been on Prednisone for approximately 45 years and that it was 
his impression that the diabetes was secondary to steroid 
use.  The physician indicated that this opinion was supported 
by various medical texts and by a rheumatologist, Dr. Kathryn 
Welch.  Additional diagnoses included femoral nerve 
amyotrophy and peripheral neuropathy secondary to diabetes 
mellitus.  

Further VA medical records show that the veteran continued to 
use steroids.  

A VA examination in September 1998 resulted in diagnoses of 
diabetes mellitus and peripheral neuropathy secondary to 
diabetes mellitus.  The examiner stated that it was at least 
as likely as not that the veteran's development of diabetes 
was secondary to his chronic use of steroids for his 
rheumatoid arthritis.  

II.  Analysis

The Board has determined that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107.  The 
question in this case is whether the veteran's diabetes 
mellitus, and the secondary peripheral neuropathy and 
amyotrophy of the lower extremities, are etiologically 
related to the veteran's treatment for his service-connected 
disabilities.  

Section 3.310(a) of title 38 of the Code of Federal 
Regulations provides that service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  

The veteran has been granted service connection for residuals 
of injuries to the left knee and hands, with degenerative 
changes.  The statements from Dr. Daley and the clinical 
records from the Mayo Clinic clearly demonstrate that the 
veteran received extensive steroid therapy for disabilities 
affecting several joints, including the left knee which had 
degenerated severely, and the hands, for many years prior to 
the 1980 surgery.  The medical records show that he may not 
have received steroid therapy in the early 1980's, but that 
this therapy was again introduced in the early 1990's for 
treatment involving various joints, including the hands.  The 
veteran is now steroid-dependent.  

The regional office has indicated that the steroid therapy 
was introduced and continued for the purpose of treating the 
veteran's rheumatoid arthritis, which has not been service 
connected.  However, the medical records clearly show that 
the steroid therapy was used to control the symptoms in his 
left knee and hands.  There is evidence of both short- and 
long-term use of steroids for the left knee and hands.  The 
regional office has granted service connection for the 
disabilities of the hands and left knee resulting from the 
injuries in service.  The Board cannot differentiate between 
the treatment provided for the degenerative processes 
resulting from the injuries in service to the left knee and 
hands, and any other disability that affects these joints.  
It appears that steroid therapy is a proper treatment for 
both post-traumatic osteoarthritis and rheumatoid arthritis, 
among other disorders.  See PHYSICIANS' DESK REFERENCE 2444 
(47th ed. 1993).  The record suggests that the veteran was 
prescribed steroids for many years prior to 1968, which the 
Mayo Clinic records indicate was the approximate date of 
onset of his nonservice-connected rheumatoid arthritis.  Of 
course, Dr. Daley indicated that the veteran was afflicted 
with a rheumatoid process, apparently superimposed on the 
traumatic inservice injuries to his left knee and hands, not 
long following World War II.  In other words, the record - as 
is often the case in these matters - is murky.  In these 
circumstances, the Board will accord the veteran the benefit 
of the doubt on this material issue and find that he received 
steroid therapy in order to treat his service-connected 
disabilities in the left knee and hands.  38 U.S.C.A. 
§ 5107(b).  

There is no question that the steroid therapy has caused 
diabetes mellitus and secondary neuropathy and amyotrophy in 
the lower extremities.  There is medical evidence and opinion 
indicating that the veteran's steroid use proximately caused 
his diabetes, peripheral neuropathy, and amyotrophy of the 
lower extremities.  There is no medical evidence to the 
contrary.  Accordingly, the Board finds that the veteran's 
diabetes mellitus, peripheral neuropathy, and amyotrophy in 
the lower extremities are proximately due to and the result 
of treatment for the veteran's service-connected 
disabilities.  38 C.F.R. § 3.310(a).  


ORDER

Service connection for diabetes mellitus, peripheral 
neuropathy, and amyotrophy of the lower extremities is 
granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

